DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 6, 8, and 10-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Jul. 2022 has been entered.
 
Status of Claims
	Claims 1-5, 7, and 9 are cancelled.  Claims 6, 12, and 14-15 are amended. 

Response to Amendment
	The amendments filed on 1 Jul. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 6, 8, and 10-11 under 35 USC 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2021), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2022), and Pozsgay et al. (Org. Lett.; published 1999) is withdrawn.
	In view of Applicants amendments, the rejection of claims 12-13 under 35 USC 103 as being unpatentable over Cyr et al. (US 2011/0112293 a1; published 12 May 2021), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozsgay et al. (Org. Lett.; published 1999) is withdrawn.
	In view of Applicants amendments, the rejection of claims 14 and 15 under 35 USC 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozsgay et al. (Org. Lett.; published 1999) is withdrawn.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 8 is indefinite because formulas S-1 and S-2 each comprise a S’, which is not defined in the claim other than that it is a part of S.  The meaning of S’ is not understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozsgay et al. (Org. Lett.; published 1999).

	Cyr et al. teach a purification strategy for direct nucleophilic procedures (see title).  Cyr et al. teach liquid phase nucleophilic substitution according to scheme 4 
    PNG
    media_image1.png
    157
    331
    media_image1.png
    Greyscale
 (see [0035]).  Cyr et al. teach 18F (see [0036]).  Cyr et al. teach that M is covalently linked to the leaving group L of a precursor compound S-L-M that is subjected to nucleophilic substitution to attach nucleophilic moiety X.  S is the targeting substrate and L is the leaving group.  M has the characteristic that allow any species containing M to be easily separated from other that do not contain M.  These embodiments are embodied in purification element N, which is comprised within M (see [0037]-[0038]).  Cyr et al. teach that purification moiety M can contain two or even three or more purification elements N (see [0095]).  Cyr et al. teach that N may be a PEG, aryl, heteroaryl, and aralkyl (see [0169]).  Cyr et al. teach that the purification procedure comprises solid-liquid extraction.  A resin can be unmodified.  A solid liquid extraction relies on non-covalent affinity between M and the solid extraction phase where a combination of van der waals, ionic interactions is involved in the extraction process (see [0140]).  Cyr et al. disclose precursors 4 
    PNG
    media_image2.png
    176
    492
    media_image2.png
    Greyscale
,  5 
    PNG
    media_image3.png
    242
    234
    media_image3.png
    Greyscale
 (see [0285]) and 7 
    PNG
    media_image4.png
    213
    254
    media_image4.png
    Greyscale
 (see [0287]).  These compounds read on a labeling precursor for a radioactive fluorine labeled compound of formula (1) wherein L is a C2 alkyl which may contain an ether group (precursor 5), and S is a substrate,  the labeling compound being represented by general formula (2) 
    PNG
    media_image5.png
    130
    377
    media_image5.png
    Greyscale
 wherein p is 0; R1 is C1 alkyl; and R2 is C3 alkyl.  Precursor 5 reads on S is group of formula S-1 wherein S’ is a part of S, q is 0 and the asterisk is a binding site to L.  Cyr et al. teach radiofluorination; preparation of 2-(2-[18F]fluoroethyl)naphthalene from azide.  Precursor 7 in DMSO was added to the reaction vial (see example 9; [0294]).  Cyr et al. teach removal of the precursor using solid phase extraction (SPE) (see example 14).
	Cyr et al. do not disclose a precursor of instant formula (2) or a production method  comprising reacting a precursor of formula (2) wherein R1 and R2 are a straight or branched alkyl having 8 to 18 carbon and wherein the difference between the radioactive fluorine labeled compound represented by general formula (1) and/or the precursor represented by general formula (2) is 8 or more.  Cyr et al. do not teach adding the reaction mixture containing the radioactive fluorine labeled compound represented by general formula (1) to reverse phase cartridge column; and eluting the radioactive fluorine labeled compound represented by general formula (1) from the reverse phase cartridge column.  Cyr et al. do not disclose the step of separating the radioactive fluorine labeled compound from the unreacted precursor compound by a method of utilizing a difference in hydrophobicity between the two compounds.
	Graham et al. teach non-polar and polar leaving groups (see title).  Graham et al. teach a process for preparing vector-X, wherein the moiety LM of the precursor species vector-LM is replaced by a reactant X through a liquid phase nucleophilic substitution to form said pharmaceutical vector-X and species LM wherein LM is a leaving group with modified lipophilicity covalently attached to vector prior to nucleophilic substitution; the characteristic of LM that allow for simpler purification methods (see [0024]).  Graham et al. teach that preferably the difference between the logD of compound of formula I and the logD of compound of formula II is greater than 2, more preferably greater than 4 (see [0032]).  Graham et al. teach that the method useful for separating the 2 species is solid phase extraction (see [0041]).  Graham discloses the leaving group 
    PNG
    media_image6.png
    213
    323
    media_image6.png
    Greyscale
 (see [0032]).  Graham et al. teach a difference logD and logD(precursor) of > 9 (see pg. 17, 19, 24).  Graham et al. teach that the difference of logD values for dipsyl precursor and cholestyl precursor support purification by solid phase extraction (see [0157], [0159], [0161], [0163], [0165], [0169]).  Graham et al. teach that solid phase methods could be used instead of HPLC methods making the process simpler and more efficient (see [0170]).
	Pozsgay et al. teach a new lipophilic p-alkoxybenzyl ether protecting group and its use int the synthesis of a disaccharide (see title).  Pozsgay et al. teach the protecting group 
    PNG
    media_image7.png
    167
    231
    media_image7.png
    Greyscale
 (see scheme 1).  Pozsgay et al. teach that one lipophilic group to the saccharide provides sufficient hydrophobicity to disaccharide 13 that allowed its isolation by adsorption/washing through a C18 silica column (see pg. 479, col. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds  and radiofluorination method of Cyr et al. (compounds 4, 5 and 7 and radio fluorination methods) by substituting both amide alkyl groups with dicyclohexylpropyl groups or n-dodecyl groups as taught by Graham et al. and Pozsgay et al. because it would have been expected to advantageously enable simple and efficient purification by an unmodified reverse phase solid phase extraction.  The difference in clogP between the radioactive fluorine labeled compound and the precursor compound is a result effective variable that a person of ordinary skill in the art would have arrived at by routine experimentation.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a difference of 8 or more through routine experimentation because Graham teaches that a difference of >9 is advantageous for purification by solid phase extraction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Cyr et al. by adding the reaction mixture containing the radioactive fluorine labeled compound to a reverse phase column and eluting the radioactive fluorine labeled compound from the reverse phase cartridge or by separating the radioactive fluorine labeled compound from the unreacted precursor compound by a method utilizing a difference in hydrophobicity between the two compounds as taught by Graham et al. and Pozsgay et al because it would have been expected to advantageously enable a PET tracer obtain by a simple and efficient process free from impurities.




Applicants Arguments
	Applicants assert that the claimed invention in patentable because it provides unexpected results.  As shown in the table, all compounds 4, 5, and 7 disclosed in Cyr fail to satisfy the requirement that a difference in clogP between the radioactive labeled compound represented by general formula (1) and the precursor compound represented by general formula (2) is 8 or more.  As demonstrated in table 3 of the specification, precursor compounds 3 and 4 are significantly lower in contamination of the precursor compound and impurities having unknown structures than other precursor compounds.  Cyr fails to disclose or suggest modifying the clogP difference of the amidebenzensulfonyloxy compounds such as above mention compounds 4, 5, and 7 to be more than a predetermined value.  Assuming the alkyne group of compound 4 disclosed in Cyr were substituted with the dicyclohexylpropyl group disclosed in Graham the resultant compound would have a clogP of 8.961 and the clogP difference would be 5.344 which would fail to satisfy the clogP difference of 8 or more.  Assuming the alkynyl group of compound 4 disclosed in Cyr were substituted with the n-dodecyl group disclosed in Pozsgay, the resultant compound would have a clogP of 8.55 and the clogP would be 4.935 which also would fail to satisfy the clogP difference of 8 or more in the present claims.  It is apparent the that invention requiring the clogP difference of 8 or more cannot be reached from Cyr, in view of Graham and Pozsgay. 

Applicant's arguments filed 1 Jul. 2022 have been fully considered but they are not persuasive. Unexpected results require a comparison with the closest prior art.  Table 3 of the specification does not contain a comparison with above compounds in Cyr.  The instant specification at evaluation 2 only asserts that all of the precursor compounds 1 to 4 of the examples showed smaller amounts of precursor contamination that the conventional precursors 5 and 6.  The precursor compounds 1, 3, and 4 were also smaller in amounts nonradioactive impurities having unknown structures than conventional compounds.  Precursor compound 1 exhibited almost the same amount of non-radioactive impurities as precursor compound 3.  Instant table 3 does not suggest that all compounds of instant formulas 2 having a difference in clogP between the radioactive fluorine labeled compound and the precursor compound of 8 or more would exhibit unexpected results.  Expected beneficial results are evidence of obviousness.  See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In view of Graham, a person of ordinary skill in the art would have expected that that a difference in clogP between the radioactive fluorine labeled compound and the precursor compound of 8 or more would result in an advantageous reduction of impurities by reverse phase SPE purification because Graham teaches a greater preference for a difference in clogD of 4 or more and exemplifies compounds having a difference of >9.  The modification of for example compound 4 in Cyr by substituting both amide alkyl groups with dicyclohexylpropyl groups results in a difference in clogP of >8.  Thus, the proposed modification of the compounds in Cyr does reach the claim limitation of 8 or more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618